DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-22 are pending
Claims 1 and 17-22 are currently amendedClaims 1-22 are rejected

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 5 states “said cold water line” and instead should state “said cold water supply line” to maintain consistency.  Also, line 11 states “to at least a first temperature zone at a first hot water” and instead should state “to at least a first temperature zone of the one or multiple temperature zones at a first hot water” to maintain consistency.  Furthermore, line 18 states “above 151°F” and instead should state “above 151°F (66°C)” to maintain consistency with claim 20 limitation.  Additionally, lines 19-20 states “maintains said at least first temperature zone at” and instead should state “maintains said at least first temperature zone of the one or multiple temperature zones at” to maintain consistency.  Appropriate corrections are required.
Claim 3 is objected to because of the following informalities:  Lines 4-5 states “or a sanitation lamp failure indication.” and instead should state “or a UV sanitation lamp .  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  Lines 1-2 states “a hot temperature distribution water” and line 3 states “a high temperature water distribution”.  Examiner suggests writing it the same way to keep it consistent.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Lines 3-4 states “said cold water line” and instead should state “said cold water supply line” to maintain consistency.  Also, line 9 states “to at least a first temperature zone at a first hot water” and instead should state “to at least a first temperature zone of the one or multiple temperature zones at a first hot water” to maintain consistency.  Additionally, line 11 states “to circulate hot water within” and instead should state “to circulate the hot water within” to maintain consistency.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22
Claim 1 recites the limitation “said cold water line” on line 5.  There is insufficient antecedent basis for this limitation.  Did Applicant intend to recite “said cold water supply line” instead?  Also, claim 1 recites the limitation "station to supply heated water” on line 11.  It is unclear whether Applicant is referring to the same ‘a temperature regulated heated water’ as recited on lines 7-8 of claim 1, or a different heated water.  If Applicant is referring to the same one, Examiner suggests amending the limitation to further recite “station to supply said temperature regulated heated water” to maintain consistency.  Furthermore, the term “about” on line 20 in claim 1 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear whether the first temperature zone reaches the exact temperature of the first hot water temperature, or close to the first hot water temperature.  Examiner suggests removing the relative term “about” to avoid any further confusion or unclarity.  Claims 2-19 are also rejected since these claims depend on claim 1.
Claim 17 recites the limitation "said hot water outlet” on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "said hot water outlet” on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "said cold water line” on lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Did Applicant intend to recite Claims 21-22 are also rejected since these claims depend on claim 20.

Response to Arguments
Applicant’s arguments, see current Remarks filed on 12/07/2021, with respect to current claims 1-22 have been fully considered and are persuasive.  As indicated in the previous non-final action mailed on 11/12/2021, the previous 103 rejection has been withdrawn. 
The previous claim objections regarding claims 1, 18 and 20-22 have been considered and are now withdrawn as a result of the current claim amendments.  However, a new set of claim objections are now made (see above).
The previous 112(a) claim rejections regarding claims 1-22 have been considered and are now withdrawn as a result of the current claim amendments.
The previous 112(b) claim rejections regarding claims 1-22 have been considered and are now withdrawn as a result of the current claim amendments.  However, a new set of 112(b) claim rejections are now made (see above).


Allowable Subject Matter
Claims 1-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKASH K VARMA/Primary Examiner, Art Unit 1773